Supplement to THE CALVERT FUND Calvert Income Fund Calvert Short Duration Income Fund Calvert Long-Term Income Fund Calvert Ultra-Short Income Fund Calvert Government Fund Calvert High Yield Bond Fund Statement of Additional Information dated January 31, 2012 Date of Supplement: August 10, 2012 Calvert Ultra-Short Income Fund and Calvert Government Fund have each added Vishal Khanduja to the portfolio management team. The statement of additional information is therefore revised as follows: Under “Portfolio Manager Disclosure – Other Accounts Managed by Portfolio Managers of the Funds – Calvert Ultra-Short Income Fund” on page 43, below the chart provided for Mauricio Agudelo, add the following: Calvert: Vishal Khanduja, CFA Accounts Managed other than Calvert Ultra-Short Income Fund as of July 31, 2012 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 1 0 0 Total Assets in Other Accounts Managed $42,961,537 $0 $0 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Under “Portfolio Manager Disclosure – Other Accounts Managed by Portfolio Managers of the Funds – Calvert Government Fund” on page 44, below the chart provided for Michael Abramo, add the following: Calvert: Vishal Khanduja, CFA Accounts Managed other than Calvert Government Fund as of July 31, 2012 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 1 0 0 Total Assets in Other Accounts Managed $403,006,857 $0 $0 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Under “Portfolio Manager Disclosure – Compensation of Portfolio Managers of the Funds” on page 45, delete the heading listing the portfolio managers and replace it with the following: Michael Abramo, Matthew Duch, Mauricio Agudelo and Vishal Khanduja, CFA In the chart under “Portfolio Manager Disclosure – Securities Ownership of Portfolio Managers of the Funds” on page 46, add the following information (column headings are included here for ease of reference): Portfolio Firm Name of Portfolio Manager Portfolio Ownership Calvert Ultra-Short Income Fund Calvert Vishal Khanduja, CFA None (as of July 31, 2012) Calvert Government Fund Calvert Vishal Khanduja, CFA None (as of July 31, 2012) 2
